                Case 1:18-cv-11621-RA Document 42 Filed 02/26/21 Page 1 of 1


                                                                   USDC-SDNY
UNITED STATES DISTRICT COURT                                       DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                      ELECTRONICALLY FILED
                                                                   DOC#:
 MEOSHA Y. WILLIAMS,                                               DATE FILED:

                              Plaintiff,
                                                                     18-CV-11621 (RA)
                         v.
                                                                           ORDER
 NEW YORK CITY DEPARTMENT OF
 EDUCATION, et al.,

                              Defendants.



RONNIE ABRAMS, United States District Judge:

         It is hereby ordered that all parties appear for a conference on Thursday, March 4, 2021 at 2:00

pm to discuss Defendants’ pending motion to dismiss. See Dkt. 36. If the parties are not available at

that date and time, they must notify the Court and propose alternative dates and times no later than

Tuesday, March 2, 2021. They may do so either via joint letter or by email. The Court will hold this

conference by telephone. The parties shall use the dial-in information provided below to call into the

conference: Call-in Number: (888) 363-4749; Access Code: 1015508. This conference line is open to

the public.

SO ORDERED.

Dated:        February 26, 2021
              New York, New York

                                                   RONNIE ABRAMS
                                                   United States District Judge
